To compel respondent to vacate an order empowering a receiver to sell the assets of a co-partnership, both partners having prayed for a dissolution, it appearing that relator is insolvent; that complainant is indorser upon the co-partnership paper to a large amount; that for lack of funds the receiver is unable to insure the property; that there is a large mortgage upon the plant, on which interest is due and unpaid; that the plant has not been in operation for over a year, and that the. machinery is depreciating in value.
Denied, without costs, January 23, 1895.